DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 4, 6, 14, and 16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 09/16/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1, 5, 7-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drayna et al. (US Patent No. 10800378 ) (Hereinafter Drayana) in view of “Supporting Personal Mobility with Integrated RFID in VoIP Systems1”; Pen-ho Chang and Tsan-Pin Wang Department of Computer and Information Science, National Taichung University,140 Min-Sheng Rd., Taichung 403, Taiwan; 2009 International Conference on New Trends in Information and Service Science; pages 1-7” (Hereinafter Pen-ho).

As per claims  1 and 11, Drayna discloses a sharing method of a personal mobility and a personal mobility sharing system comprising: 
a personal mobility (fig 2, see abstract micro-mobility), 
a server (fig 2, col 18, lines 1-4), 
an owner terminal and a member terminal connected through a network, 
wherein the server is configured to (fig 2, col 18, lines 1-4): 
receive an authentication request from the member terminal (col 35, lines 15-16, server  may authenticate a vehicle docking station;  col 10, lines 13-25, the vehicle controller may attempt to authenticate the other components of the shared micro-mobility fleet vehicle before unlocking the shared micro-mobility fleet vehicle), and 
transmit an unlock signal to the personal mobility when the authentication request comprises pre-registered authentication information (col 10, lines 13-31, the vehicle controller may attempt to authenticate the other components of the shared micro-mobility fleet vehicle before unlocking the shared micro-mobility fleet vehicle; match the keys that were assigned (distributed) to the other components during the provisioning [interpreted as pre-registering] of the shared micro-mobility fleet vehicle). Drayana does not explicitly disclose register a device information of the personal mobility, 
receive a sharing setting information from the owner terminal, 
set a sharing mode of the personal mobility based on the sharing setting information.  However, Pen-ho discloses register a device information of the personal mobility (page 1, Introduction, col 2, para 2, lines 1-2), will register to the SIP proxy server by default and complete the REGISTER procedure.), 
receive a sharing setting information from the owner terminal (fig 2, page 2, 2.1 Personal mobility architecture, col 2, UA starts on and registers to SIP Proxy Server. The account of SIP must be set in advance on the UA.)
set a sharing mode of the personal mobility based on the sharing setting information (fig 2, page 2-3, 2.2 The system execution stages, broadly reads on setting . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drayna and Pen-ho. The motivation would have been to enhance the security of shared personal mobility system by including an OTP memory and implement the key-based security features. 

As per claims  5 and 15, claims are rejected for the same reasons and motivation as claim 1, above.  In addition, Drayna discloses wherein the server is configured to: set a sharing time of the personal mobility and a use time of the sharing member based on the sharing setting information (col 31, lines 29-30, reservation request broadly reads on setting a sharing time).

As per claims  7 and 17, claims are rejected for the same reasons and motivation as claim 1, above.  In addition, Drayna discloses wherein the server is configured to transmit a sharing notification message to the owner terminal before the sharing of the personal mobility starts based on the sharing time (col 31, lines 30-35. Management server after reservation transmits unlock signal broadly reads on the notification message).

As per claims 8 and 18,  claims are rejected for the same reasons and motivation as claim 1, above.  In addition, Drayna discloses wherein the server is configured to transmit a return request message to the member terminal when the use time of the sharing member expires (col 31, lines 30-35. Management server after reservation transmits unlock signal, reservation  broadly reads on the start time and end/expire time).

As per claims  9 and 19, claims are rejected for the same reasons and motivation as claim 1, above.  In addition, Drayna discloses wherein the server is configured to determine an authentication method of the member terminal based on the sharing setting information (col 9, line 35, otp, col 10, lines 13-16, key based authentication).

As per claims  10 and 20, claims are rejected for the same reasons and motivation as claim 1, above.  In addition, Drayna discloses wherein the server is configured to transmit location information of the personal mobility to the member terminal when the sharing mode of the personal mobility is set (col 1, lines 43-50, obtaining location information from the vehicle; determining that a vehicle is within a predetermined distance from the vehicle docking station based on the location information).

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Drayana et al. (US Patent No. 10800378 ) (Hereinafter Drayana) in view of “Supporting Personal Mobility with Integrated RFID in VoIP Systems1”; Pen-ho Chang and Tsan-Pin Wang Department of Computer and Information Science, National Taichung University,
140 Min-Sheng Rd., Taichung 403, Taiwan; 2009 International Conference on New Trends in Information and Service Science; pages 1-7; Hereinafter Pen-ho) in further view of Grunfeld et al. (US Patent No. 20200267253 ) (Hereinafter Grunfeld)

As per claims  2 and 12, Drayana in view of Pen-ho discloses the personal mobility sharing system  (Pen-ho: page 1, Introduction, col 2, para 2, lines 1-2), will register to the SIP proxy server by default and complete the REGISTER procedure.).
Drayana in view of Pen-ho does not disclose transmit a member invitation message comprising the sharing setting information to the member terminal (para 66, send  invitation message to member to provide registration information) and 
register unique identification information and authentication information of the member terminal received from the member terminal.
However, Grunfeld discloses transmit a member invitation message comprising the sharing setting information to the member terminal (para 66, send  invitation message to member to provide registration information) and 
register unique identification information and authentication information of the member terminal received from the member terminal (para 70, register the phone holder's unique identification code). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Drayana, Pen-ho and Grunfeld. The motivation would have been to enhance the security of shared personal mobility system by including an OTP memory and implement the key-based security features. 

As per claims  3 and 13, claims are rejected for the same reasons and motivation as claim 2, above. In addition, Grunfeld discloses wherein the authentication information comprises at least one of facial information, fingerprint information, a personal identification number (PIN) or a one-time password (OTP) (para 73, he pre-programmed VIN number allows for a cross-verification and validation and para 69, biometrically verified as a registered drive).

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493